PER CURIAM.
Appellant was charged in a juvenile proceeding, with a violation of Sec. 805.01, F. S., false imprisonment and kidnapping, and a violation of Sec. 790.07(2), use of a firearm in the commission of a felony. The latter charge was dismissed and appellant *201was found guilty of the offense of assault, as a lesser included offense of the crime of false imprisonment and kidnapping. Subsequently, appellant filed a motion in arrest of judgment contending that assault was not a lesser included offense. Although the trial court granted the motion, the court found that appellant violated the false imprisonment and kidnapping statute and withheld adjudication. Upon review of the record we are of the opinion that the evidence is insufficient to support a violation of Sec. 805.01; the court’s determination that the facts supported an assault (although a well intentioned, but erroneous determination) clearly demonstrates the insufficiency of the evidence to support the crime as charged. Accordingly, the order finding defendant violated sec. 805.01, F.S., is reversed and the cause remanded with directions that the defendant be discharged with notification to the appropriate parties.
Reversed and remanded.
CROSS, MAGER and DOWNEY, JJ., concur.